t c summary opinion united_states tax_court chue y her petitioner v commissioner of internal revenue respondent docket no 8683-03s filed date chue y her pro_se thomas m newman for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the year the issues for decision are whether petitioner is entitled to head-of-household filing_status under sec_2 dependency_exemption deductions for three children under sec_152 an earned_income_credit under sec_32 a child_and_dependent_care_credit under sec_21 and a child_tax_credit under sec_24 some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioner resided in fresno california petitioner was employed as a medical assistant during the year she filed her return for as a head_of_household she reported gross_income of dollar_figure and claimed dependency_exemptions for three children an earned_income_credit of dollar_figure a child_care_credit of dollar_figure and a child_tax_credit of dollar_figure respondent issued a notice_of_deficiency determining that petitioner was not entitled to head-of-household filing_status the claimed dependency_exemption deductions the earned_income_credit the child_care_credit and the child_tax_credit because she failed to substantiate her entitlement to them deductions are a matter of legislative grace and taxpayers must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs taxpayers generally bear the burden of proving that the commissioner’s determination was incorrect rule a 290_us_111 sec_1 imposes a special tax_rate on individuals whose filing_status is head_of_household sec_2 defines head_of_household in relevant part as an individual taxpayer who is not married at the close of the taxable_year and maintains as her home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of a son or daughter of the taxpayer sec_2 a taxpayer maintains a household if the taxpayer pays more than one-half of the total cost to maintain the household including such items as property taxes mortgage interest utility charges and food sec_1_2-2 income_tax regs petitioner failed to establish adequately that she maintained a household during she provided some documentation including a phone bill and rental agreement but she did not demonstrate her contribution to total household expenses thus regardless of petitioner’s marital status 2under some circumstances the burden_of_proof shifts to respondent under sec_7491 that burden does not shift to respondent in this case because petitioner failed to maintain records and comply with the requirements of substantiation as required by sec_7491 discussed infra petitioner failed to establish her entitlement to head-of-household filing_status under sec_1_2-2 income_tax regs sec_151 allows dependency_exemption deductions for each dependent as defined in sec_152 sec_152 defines a dependent as an individual over half of whose support was received from the taxpayer eligible individuals who may be claimed as dependents include a son or daughter of the taxpayer in determining whether an individual received over half of his support from the taxpayer there shall be taken into account the amount of support which the individual received from all sources including support which the individual himself supplied sec_1_152-1 income_tax regs petitioner must demonstrate through competent evidence the total amount of support from all sources available during the year in issue 56_tc_512 if petitioner fails to provide this information this court cannot conclude that the taxpayer claiming the exemption provided more than one-half of the support of the claimed dependent petitioner testified that yia her the father of her six children moved out of her residence in date that the three children she claimed as dependents lived with her during and that the other three children lived with their father mr her petitioner also testified that she had never been married to mr her based on the available evidence it is not unreasonable for the court to conclude that mr her as their father provided some support during for the children who were living with petitioner since petitioner failed to demonstrate the total support provided by mr her and herself the court cannot determine whether her contributions constituted more than half of the total support provided to the children during the court therefore holds that petitioner is not entitled to the dependency_exemption deductions for the court also agrees with respondent that petitioner is not entitled to the earned_income_credit sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 in relevant part defines an eligible_individual as an individual who has a qualifying_child for the taxable_year a qualifying_child is one who satisfies a relationship_test a residency test an age_test and an identification requirement sec_32 in order to satisfy the residency test the qualifying_child must have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year in which the credit is claimed sec_32 sec_32 provides however that a married individual within the meaning of sec_7703 may claim the earned_income_credit only if a joint_return is filed for the taxable_year at issue although petitioner testified that she has never been married to mr her she filed a return as married_filing_jointly with mr her for the taxable years and mr her received his form_w-2 statements and unemployment benefits at petitioner’s residence in a property transfer record recites that petitioner was a married woman the evidence leads the court to conclude that petitioner was married in despite her testimony to the contrary under sec_7703 a taxpayer who maintains as a home a household that constitutes the principal_place_of_abode for more than one-half of the year of a child for whom the taxpayer is entitled to a deduction under sec_151 is deemed to be not married if during the last months of the year at issue the other spouse did not reside with the taxpayer as previously discussed petitioner did not establish that she maintained a household or that she is entitled to the dependency_exemptions petitioner therefore does not satisfy the requirements of sec_7703 the court holds that petitioner is not entitled to the earned_income_credit because she failed to file a joint_return with mr her sec_21 generally provides allowance for a credit against the tax to any individual who maintains a household that includes as a member one or more qualifying individuals the term qualifying_individual under sec_21 includes a dependent of the taxpayer under age with respect to whom the taxpayer is entitled to a dependency_deduction under sec_151 the allowable credit under sec_21 generally is based upon employment-related_expenses that are incurred to enable the taxpayer to be gainfully_employed including expenses_incurred for the care of a qualifying_individual petitioner did not establish either that she maintained a household or that she incurred employment-related_expenses for the children and as the court holds that she is not entitled to dependency_exemption deductions for the three children it follows that she is not entitled to the sec_21 child_care_credit finally taxpayers who are allowed a dependency_exemption deduction under sec_151 may be allowed a child_tax_credit under sec_24 as stated above the court sustains respondent’s determination that petitioner was not entitled to deduct dependency_exemptions for the three children who lived with her because petitioner is not entitled to the dependency_exemption deductions she is not entitled to the child_tax_credit under sec_24 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
